Exhibit 10.1

 

EXECUTION

 

 

 

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

The Agents and Lenders from Time to Time Parties Thereto,

 

Dated as of December 20, 2012

 

WELLS FARGO SECURITIES, LLC

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

 

and

 

WELLS FARGO SECURITIES, LLC,

and

RBC CAPITAL MARKETS

as Joint Bookrunners

 

 

 

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS
AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called
the “Amendment”) dated as of December 20, 2012 among MARKWEST ENERGY PARTNERS,
L.P., a Delaware limited partnership (“Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, and Issuing Bank, and
the several banks and other financial institutions or entities from time to time
parties to the Existing Credit Agreement defined below (“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders entered into that certain Amended and Restated Credit Agreement dated as
of July 1, 2010, as amended by a First Amendment to Amended and Restated Credit
Agreement dated September 7, 2011, by a Second Amendment to Amended and Restated
Credit Agreement dated December 29, 2011 and by a Third Amendment to Amended and
Restated Credit Agreement dated June 29, 2012 (as amended, the “Existing Credit
Agreement”), for the purpose and consideration therein expressed, whereby
Lenders became obligated to make Revolving Loans to Borrower as therein
provided; and

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders desire to amend the Existing Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Paragraph 1.1                Terms Defined in the Existing Credit Agreement. 
Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Existing Credit Agreement shall have the same
meanings whenever used in this Amendment.

 

Paragraph 1.2                Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Paragraph 1.2.

 

“Amendment Documents” means this Amendment and all other documents or
instruments delivered in connection herewith.

 

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

 

“Fourth Amendment Effective Date” means December 20, 2012.

 

ARTICLE II.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Paragraph 2.1                Additional Defined Terms.  Section 1.01 of the
Existing Credit Agreement is amended to add the following definitions:

 

--------------------------------------------------------------------------------


 

“Fourth Amendment means that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of the Fourth Amendment Effective Date, among the
Borrower, the Guarantors, Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender and the Required
Lenders.”

 

“Fourth Amendment Effective Date means December 20, 2012.”

 

Paragraph 2.2                Existing Defined Terms.

 

(a)                                 The following definitions in Section 1.01 of
the Existing Credit Agreement are hereby amended in their entirety to read as
follows:

 

“Agreement means this Agreement, which amends and restates in its entirety the
Original Credit Agreement, as amended by the First Amendment, Second Amendment,
Third Amendment and Fourth Amendment, as this Agreement may be further amended,
modified, supplemented or restated from time to time in accordance with the
terms hereof.”

 

“Loan Documents means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, each Note, the Collateral Documents,
the Issuing Documents, the Fee Letter, the First Amendment Fee Letter, the
Second Amendment Fee Letter, the Third Amendment Fee Letter, any Loan
Modification Agreement, and each and every other agreement executed in
connection with this Agreement; provided, however, that in no event shall any
Lender Hedging Agreement or any agreement in respect of Banking Services
Obligations constitute a Loan Document hereunder.”

 

“MWLM&R Collateral Assets means (a) the natural gas processing facilities owned
and operated by MWLM&R generally known and identified as Houston 1, Houston 2
and Houston 3 and (b) all plant, property and equipment related solely thereto
and all contracts and revenues related solely thereto or generated solely
thereby.”

 

(b)                                 The definition of Majorsville 4 in
Section 1.01 of the Existing Credit Agreement is hereby deleted in its entirety.

 

Paragraph 2.3                Total Leverage Ratio.  Section 7.15(b) of the
Existing Credit Agreement is hereby amended to read in its entirety as follows:

 

(b)                                 Total Leverage Ratio.  Permit the Total
Leverage Ratio at any fiscal quarter-end through and including the fiscal
quarter ending December 31, 2013, to be greater than 5.50 to 1.0 and thereafter
at any fiscal quarter-end to be greater than 5.25 to 1.0; provided, (x) as a
condition precedent to the Borrower’s designation of a Subsidiary as an Excluded
Venture pursuant to Section 1.08 and (y) as a condition precedent to the
Borrower making an Investment described in Section 7.02(i), the Total Leverage
Ratio must not be greater than 4.75 to 1.0.

 

Paragraph 2.4                Adjustments for Material Projects.  The first
sentence of Section 7.15(e)of the Existing Credit Agreement is hereby amended to
read in its entirety as follows:

 

“For purposes of determining compliance with Sections 7.15(a), (b) and (c) in
the event the Borrower, any of its consolidated Subsidiaries or any Excluded
Venture, including MWLM&R, undertakes a Material Project, a Material Project
Consolidated EBITDA

 

2

--------------------------------------------------------------------------------


 

Adjustment may be made at Borrower’s option, subject to Administrative Agent’s
review and approval of each component of such Material Project Consolidated
EBITDA Adjustment.”

 

Paragraph 2.5                Adjustments for Material Projects. 
Section 7.15(e)(iii) of the Existing Credit Agreement is hereby amended to read
in its entirety as follows:

 

(iii)                               Notwithstanding the foregoing: (A) no such
additions shall be allowed with respect to any Material Project unless: (x) the
contracts relating to such Material Project are substantially fee-based, (y) not
later than 15 days prior to the delivery of any Compliance Certificate required
by the terms and provisions of Section 6.02(a) to the extent Material Project
Consolidated EBITDA Adjustments will be made to Adjusted Consolidated EBITDA in
determining compliance with this Section 7.15, the Borrower shall have delivered
to the Administrative Agent a schedule comparable in scope and detail to the
schedule attached to the prior quarter’s Compliance Certificate as “Worksheet 2
— Material Project Adjustments” and if requested by the Administrative Agent,
written pro forma projections or models for such Material Projects as may be
identified by Administrative Agent for which Material Project Consolidated
EBITDA Adjustments are proposed, and (z) no later than 5 days prior to the date
such Compliance Certificate is required to be delivered by the terms and
provisions of Section 6.02(a), the Administrative Agent shall have approved
(such approval not to be unreasonably withheld, conditioned or delayed) or be
deemed to have approved such projections (deemed approval to occur if the
Administrative Agent does not disapprove any such projection(s) in writing sent
to the Borrower at least 5 days prior to the date such Compliance Certificate is
required to be delivered), and (B) the aggregate amount of all Material Project
Consolidated EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA of the Borrower and Excluded Ventures for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project Consolidated EBITDA Adjustments).

 

Paragraph 2.6                            Amended Exhibit C.  Exhibit C
“Compliance Certificate” to the Existing Credit Agreement is hereby deleted in
its entirety and Exhibit C attached to this Amendment is substituted therefore. 
Any reference in the Existing Credit Agreement to such Exhibit shall be deemed
to refer to Exhibit C attached hereto.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Paragraph 3.1                Fourth Amendment Effective Date(a).  This Amendment
shall become effective as of the date first above written when and only when
Administrative Agent shall have received this Amendment, executed by the
Borrower, Lenders comprising Required Lenders, the Administrative Agent, Issuing
Bank, and Swingline Lender and the Consent and Agreement attached to this
Amendment executed by the Guarantors.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Paragraph 4.1                Representations and Warranties.  In order to induce
the Required Lenders to enter into this Amendment, Borrower and each Guarantor
represent and warrant to each Lender that:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The representations and warranties contained
in Article V of the Existing Credit Agreement are true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) at
and as of the time of the effectiveness hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except to the extent
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) as of such earlier date.

 

(b)                                 Borrower and Guarantors are duly authorized
to execute and deliver this Amendment and the other Amendment Documents to which
they are a party and Borrower is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Existing Credit
Agreement. Borrower and Guarantors have duly taken all limited partnership,
limited liability company or corporate action, as applicable, necessary to
authorize the execution and delivery of this Amendment and the other Amendment
Documents to which they are a party and, in the case of Borrower, to authorize
the performance of the obligations of Borrower hereunder and thereunder.

 

(c)                                  When duly executed and delivered, each of
this Amendment and the Existing Credit Agreement will be a legal, valid and
binding obligation of Borrower, enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

(d)                                 No Default or Event of Default exists or
will exist prior to and immediately after giving effect to this Amendment.

 

ARTICLE V.

 

MISCELLANEOUS

 

Paragraph 5.1                Ratification of Agreements.  The Existing Credit
Agreement as hereby amended is and shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects.  The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Existing Credit
Agreement in any Loan Document shall be deemed to be a reference to the Existing
Credit Agreement as hereby amended.  The execution, delivery and effectiveness
of this Amendment and the other Amendment Documents shall not, except as
expressly provided herein or therein, operate as a waiver of any right, power or
remedy of Lenders under the Existing Credit Agreement, the Notes, or any other
Loan Document nor constitute a waiver of any provision of the Existing Credit
Agreement, the Notes or any other Loan Document.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.

 

Paragraph 5.2                            Survival of Agreements. All
representations, warranties, covenants and agreements of Borrower and the
Subsidiary Guarantors herein shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of the Loans, and shall further survive until Payment in Full of the
Obligations.

 

Paragraph 5.3                Loan Documents.  This Amendment, and each of the
other Amendment Documents, is a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.

 

4

--------------------------------------------------------------------------------


 

Paragraph 5.4                Governing Law.  This Amendment shall be governed by
and construed in accordance the laws of the State of New York and any applicable
laws of the United States of America in all respects, including construction,
validity and performance.

 

Paragraph 5.5                Miscellaneous.  This Amendment is a “Loan Document”
referred to in the Credit Agreement.  The provisions relating to Loan Documents
in Article X of the Credit Agreement are incorporated in this Amendment by
reference.  Unless stated otherwise (a) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate, (b) headings and captions may not be construed in interpreting
provisions and (c) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it nevertheless remain enforceable.

 

Paragraph 5.6                Release.  As additional consideration for the
execution, delivery and performance of this Amendment by the parties hereto and
to induce the Administrative Agent, Issuing Bank, Swingline Lender and the
Lenders to enter into this Amendment, the Borrower warrants and represents to
the Administrative Agent, Issuing Bank, Swingline Lender and the Lenders that to
its knowledge no facts, events, statuses or conditions exist or have existed
which, either now or with the passage of time or giving of notice, or both,
constitute or will constitute a basis for any claim or cause of action against
the Administrative Agent, Issuing Bank, Swingline Lender or any Lender or any
defense to (i) the payment of the Obligations under the Notes and/or the Loan
Documents, or (ii) the performance of any of its obligations with respect to the
Notes and/or the Loan Documents.  In the event any such facts, events, statuses
or conditions exist or have existed, Borrower unconditionally and irrevocably
hereby RELEASES, RELINQUISHES and forever DISCHARGES Administrative
Agent, Issuing Bank, Swingline Lender and the Lenders, as well as their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives, of and from any and all claims, demands, actions
and causes of action of any and every kind or character, past or present, which
Borrower may have against any of them or their predecessors, successors,
assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

 

Paragraph 5.7                Counterparts; Fax.  This Amendment may be
separately executed in counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Amendment.  This Amendment and the other Amendment
Documents may be validly executed by facsimile or other electronic transmission.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

5

--------------------------------------------------------------------------------


 

[The remainder of this page has been intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:            

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July [1], 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among MarkWest Energy Partners,
L.P., a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                                 
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

1.  Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in all material respects on a
consolidated basis in accordance with GAAP as at such date and for such period,
subject only to normal year-end adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

--------------------------------------------------------------------------------


 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement, and any representations
and warranties of the Borrower that are contained in any document furnished by
Borrower to the Administrative Agent or Lenders at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                ,201    .

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

 

 

By:

MarkWest Energy GP, L.L.C., its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS
AMENDED AND RESTATED CREDIT AGREEMENT

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended

                             (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.     Section 7.04 — Indebtedness

 

 

 

 

 

 

 

 

1.

Outstanding Principal Amount of Indebtedness in respect of purchase money
obligations or Capital Leases for fixed or capital assets permitted by
Section 7.04(e) (may not exceed $50,000,000)

 

 

 

$

 

 

 

 

 

 

 

 

2.

Other unsecured Indebtedness not to exceed $30,000,000 and any refinancing
thereof permitted by Section 7.04(f)

 

 

 

$

 

 

 

 

 

 

 

 

 

After giving effect to the incurrence of any of the foregoing Indebtedness did
any Default or Event of Default exist?

 

 

 

Yes/No

 

 

 

 

 

 

 

II.    Section 7.15(a) — Interest Coverage Ratio.

 

 

 

 

 

 

 

 

A.

Adjusted Consolidated EBITDA for four consecutive fiscal quarters ending on the
Statement Date (“Subject Period”) (see Credit Agreement definition of
“Consolidated EBITDA” and “Adjusted Consolidated EBITDA”) (Line II.A.1a + Line
II.A.1b):

 

 

 

$

 

 

 

 

 

 

 

 

1a.

Consolidated EBITDA for the Subject Period

 

 

 

$

 

 

 

 

 

 

 

 

1b.

Material Project Consolidated EBITDA Adjustments as determined pursuant to
Section 7.15(e)

 

 

 

$

 

 

 

 

 

 

 

 

2.

Pro forma adjustments to EBITDA for acquisitions or investments during the
Subject Period, giving effect to such acquisitions or investments on a pro forma
basis for the Subject Period as if such acquisitions or investments occurred on
the first day of the Subject Period:

 

 

 

$

 

 

 

 

 

 

 

 

3.

Pro forma adjustments to EBITDA for Dispositions during the Subject Period,
giving effect to such Disposition on a pro forma basis for the Subject Period as
if such Disposition occurred on the first day of the Subject Period:

 

 

 

$

 

 

 

 

 

 

 

 

4.

Adjusted Consolidated EBITDA, including pro forma adjustments for acquisitions,
investments and Dispositions (Lines II.A plus II.A.2 minus II.A.3):

 

 

 

$

 

3

--------------------------------------------------------------------------------


 

 

B.

Consolidated Interest Charges for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Charges for the Subject Period:

 

 

 

$

 

 

 

 

 

 

 

 

2.

Pro forma adjustment for interest charges relating to acquisitions or
investments during the Subject Period (Section 7.15(d)(ii)):

 

 

 

$

 

 

 

 

 

 

 

 

3.

Pro forma adjustment for interest charges relating to Dispositions during the
Subject Period (Section 7.15(d)(iii)):

 

 

 

$

 

 

 

 

 

 

 

 

4.

Consolidated Interest Charges, including pro forma adjustments (Lines II.B.1
plus II.B.2 minus II.B.3):

 

 

 

$

 

 

 

 

 

 

 

 

C.

Interest Coverage Ratio:

 

 

 

 

 

 

 

 

 

 

 

 

1.

Adjusted Consolidated EBITDA adjusted for acquisitions, investments and
Dispositions (Line II.A.4):

 

 

 

$

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges adjusted for acquisitions, investments and
Dispositions (Line II.B.4):

 

 

 

$

 

 

 

 

 

 

 

 

3.

Imputed interest charges on Synthetic Lease of the Borrower and its Subsidiaries
for Subject Period:

 

 

 

$

 

 

 

 

 

 

 

 

4.

Interest Coverage Ratio (Line II.C.1 divided by the sum of (Lines II.C.2 plus
II.C.3)):

 

 

 

to 1.0

 

 

 

 

 

 

 

 

 

Minimum required: 2.75 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower’s designation of a Subsidiary as an
Excluded Venture pursuant to Section 1.08(b) minimum required: 3.25 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower making an Investment pursuant to
Section 7.02(i) minimum required: 3.25 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower using proceeds of an Extension of
Credit pursuant to Section 6.12(g) to finance a Qualifying 6.875% Senior Note
Refinancing minimum required: 3.25 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

III.  Section 7.15(b) — Total Leverage Ratio

 

 

 

 

 

 

 

 

A.

Consolidated Funded Debt (see Credit Agreement definition of “Consolidated
Funded Debt”):

 

 

 

$

 

4

--------------------------------------------------------------------------------


 

 

B.

Adjusted Consolidated EBITDA (including pro forma adjustments for acquisitions,
investments and Dispositions) (Line II.A.5 above):

 

 

 

$

 

 

 

 

 

 

 

 

C.

Total Leverage Ratio (Line III.A ÷ by III.B):

 

 

 

to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted: 5.50 to 1.0 for Subject Periods through and including
December 31, 2013 and 5.25 to 1.0 thereafter

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower’s designation of a Subsidiary as an
Excluded Venture pursuant to Section 1.08(b) maximum permitted: 4.75 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower making an Investment pursuant to
Section 7.02(i) maximum required: 4.75 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower using proceeds of an Extension of
Credit pursuant to Section 6.12(g) to finance a Qualifying 6.875% Senior Note
Refinancing maximum required: 4.75 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

IV.  Section 7.15(c) — Senior Leverage Ratio

 

 

A.

Consolidated Senior Debt (see Credit Agreement definition of “Consolidated
Senior Debt”):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

B.

Adjusted Consolidated EBITDA (including pro forma adjustments for acquisitions,
investments and Dispositions) (Line II.A.4 above):

 

 

 

$

 

 

 

 

 

 

 

 

C.

Senior Leverage Ratio (Line IV.A ÷ IV.B):

 

 

 

to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted: 3.25 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower’s designation of a Subsidiary as an
Excluded Venture pursuant to Section 1.08(b) maximum permitted: 2.75 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower making an Investment pursuant to
Section 7.02(i) maximum required: 2.75 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

 

 

As a condition precedent to the Borrower using proceeds of an Extension of
Credit pursuant to Section 6.12(g) to finance a Qualifying 6.875% Senior Note
Refinancing maximum required: 2.75 to 1.0

 

 

 

Yes/No

 

 

 

 

 

 

 

V.

 

Calculation of Compliance with Sections 7.07(c) and Section 2.08 (Dispositions
and Mandatory Prepayments)

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

A.

Section 2.08 and Section 7.07(c): Attach a report showing each Insurance Payment
received during the preceding three fiscal quarters ending on the Statement
Date. Attach a report showing for each Disposition of property for fair market
value for cash during the three fiscal quarters ending on the Statement Date.
For each such Insurance Payment or Disposition show:

 

 

 

$

 

 

 

 

 

 

 

 

1.

The date that Net Cash Proceeds from such Insurance Payment or Disposition were
received (the “Receipt Date”).

 

 

 

$

 

 

 

 

 

 

 

 

2.

The amount of Net Cash Proceeds received from such Insurance Payment or
Dispositions.

 

 

 

$

 

 

 

 

 

 

 

 

3.

The total amount of Net Cash Proceeds from Insurance Payments and Dispositions
for fair market value for cash during the period from the Effective Date to such
Receipt Date.

 

 

 

$

 

 

 

 

 

 

 

 

4.

The value of 10% of the Borrower’s consolidated assets as of the end of the
fiscal quarter immediately prior to such Receipt Date and including Borrower’s
proportionate share of assets of Excluded Ventures (this is the “Threshold
Amount”; see Credit Agreement definition of “Triggering Sale”).

 

 

 

$

 

 

 

 

 

 

 

 

5.

The total amount of Net Cash Proceeds from Insurance Payments and Dispositions
as of the Receipt Date minus the Threshold Amount (referred to herein as the
“Excess Amount”) (Line V A.3 — V.A.4).

 

 

 

$

 

 

 

 

 

 

 

 

6.

If the Excess Amount in Line V.A.5 is a positive number, have the Net Cash
Proceeds of such Insurance Payment and/or Disposition been Reinvested? If so,
give amounts and date(s) of Reinvestment. In not, have 180 days passed since the
Receipt Date for such Insurance Payment or Disposition?

 

 

 

Yes/No

 

 

 

 

 

 

 

 

7.

If any portion of the Excess Amount in Line V.A.5 has not been reinvested within
180 days of the Receipt Date specify amount not Reinvested (this is the
“Reduction Amount”).

 

$

 

$

 

 

 

 

 

 

 

 

8.

Amount of Loans to be prepaid (Line V.A.8).

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

9.

The value of 15% of the Borrower’s consolidated assets as of the end of the
fiscal quarter immediately prior to such Receipt Date and including Borrower’s
proportionate share of assets of Excluded Ventures

 

 

 

$

 

 

 

 

 

 

 

 

10.

Is Borrower in compliance with financial covenants in Section 7.15 on a pro
forma basis taking such Triggering Sale (or the events giving rise to the
Triggering Sale) into account?

 

 

 

Yes/No

 

6

--------------------------------------------------------------------------------


 

 

11.

Are the Net Cash Proceeds (Line V A.3) greater than the value of 15% of the
Borrower’s consolidated assets as of the end of the fiscal quarter immediately
prior to such Receipt Date and including Borrower’s proportionate share of
assets of Excluded Ventures (Line V A.9)?

 

 

 

Yes/No

 

 

 

 

 

 

 

 

12.

To be calculated only if the answer to Line V A.10 is no AND the answer to Line
V A.11 is yes: amount of Commitment reduction pursuant to Section 2.09(c)

 

 

 

$

 

 

 

 

 

 

 

VI.

 

Reporting and Delivery Obligations Pursuant to the Pledge and Security Agreement

 

 

 

 

 

 

 

 

 

 

 

 

1.

Did any Loan Party relocate its principal place of business or chief executive
office or relocate the place where its books and records concerning its accounts
are kept, in each case, to a location not described on Annex A to the Pledge and
Security Agreement?

 

 

 

Yes/No

 

 

If yes, provide information.

 

 

 

 

 

 

 

 

 

 

 

 

2.

Did any Loan Party acquire any chattel paper, instruments or Other Collateral
Notes, each with an individual value in excess of $1,000,000 or certificated
Equity Interest (with appropriate stock powers or other instruments of transfer
executed in blank)?

 

 

 

Yes/No

 

 

If yes, please deliver to the Administrative Agent such chattel paper,
instruments or Other Collateral Notes, each with an individual value in excess
of $1,000,000 (with appropriate endorsements or instruments of transfer) or
certificated Equity Interest (in the case of Equity Interests that will be Other
Pledged Securities (as defined in the Pledge and Security Agreement) with an
individual value in excess of $1,000,000) (with appropriate stock powers or
other instruments of transfer executed in blank).

 

 

 

 

 

 

 

 

 

 

 

 

3.

Did any Loan Party acquire any Collateral consisting of (i) additional
uncertificated Equity Interests in Subsidiaries or Excluded Ventures,
(ii) uncertificated Pledged Securities with an individual value in excess of
$1,000,000 or (iii) letter-of-credit rights with an individual face amount in
excess of $1,000,000 and a remaining term of at least six (6) months?

 

 

 

Yes/No

 

 

If yes, please describe.

 

 

 

 

 

 

 

 

 

 

 

 

4.

Did any Loan Party obtain Rights to or become entitled to the benefit of any
material issued Patents, Patent applications, registered Trademarks, Trademark
applications, registered Copyrights, and Copyright applications not identified
on Annex B-2 to the Pledge and Security Agreement (all terms in this Line VI 4
have the meanings set forth in the Pledge and Security Agreement).

 

 

 

 

 

 

 

 

 

 

 

 

5.

Did any Loan Party acquire any certificates of title for any Vehicles or other
Collateral, each with an individual value in excess of $150,000?

 

 

 

Yes/No

 

 

If yes, if requested by the Administrative Agent, please deliver to the
Administrative Agent such certificates of title so that the Security Interest
may be properly noted thereon.

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

6.

Did any Loan Party establish any Deposit Accounts in which average monthly
balances in excess of $1,000,000 are maintained since delivery of the last
Compliance Certificate?.

 

 

 

Yes/No

 

 

If yes, please identify the depository and the account name and number and
advise the Administrative Agent that Annex B-1 to the Security Agreement needs
to be updated.

 

 

 

 

 

 

 

 

 

 

 

 

 

[END OF SCHEDULE 2]

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By:   MarkWest Energy GP, L.L.C., its general partner

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

SIGNATURE  PAGE

 

1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ ANDREW OSTROV

 

 

Name: Andrew Ostrov

 

 

Title: Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Issuing Bank and Swingline
Lender

 

 

 

 

 

 

 

By:

/s/ ANDREW OSTROV

 

 

Name: Andrew Ostrov

 

 

Title: Director

 

 

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ CHRIS BENTON

 

 

Name: Chris Benton

 

 

Title: Authorized Signatory

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ JAMES NEBLETT

 

Name: James Neblett

 

Title: Vice President

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

SIGNATURE  PAGE

 

2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ STEPHANIE BALETTE

 

Name: Stephanie Balette

 

Title: Authorized Officer

 

 

 

MORGAN STANLEY BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ WILLIAM JONES

 

Name: William Jones

 

Title: Authorized Signatory

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ JUSTIN M. ALEXANDER

 

Name: Justin M. Alexander

 

Title: Senior Vice President

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ ADAM H. FEY

 

Name: Adam H. Fey

 

Title: Director

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ SREEDHAR R. KONA

 

Name: Sreedhar R. Kona

 

Title: Assistant Vice President

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

SIGNATURE  PAGE

 

3

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ CARMEN MALIZIA

 

Name: Carmen Malizia

 

Title: Vice President

 

 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ LANA GIFAS

 

Name: Lana Gifas

 

Title: Director

 

 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ WESLEY FONTANA

 

Name: Wesley Fontana

 

Title: Vice President

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ EKATERINA EVSEEV

 

Name: Ekaterina Evseev

 

Title: Assistant Vice President

 

 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ LOUIS P. LAVILLE, III

 

Name: Louis P. Laville, III

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ DANIEL PAYER

 

Name: Daniel Payer

 

Title: Managing Director

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

SIGNATURE  PAGE

 

4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ NUPUR KUMAR

 

Name: Nupur Kumar

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ MICHAEL SPAIGHT

 

Name: Michael Spaight

 

Title: Associate

 

 

 

GOLDMAN SACHS BANK USA

 

as a Lender

 

 

 

 

By:

/s/ MICHELLE LATZONI

 

Name: Michelle Latzoni

 

Title: Authorized Signatory

 

 

 

CITIBANK, N. A,

 

as a Lender

 

 

 

 

By:

/s/ TODD MOGIL

 

Name: Todd Mogil

 

Title: Vice President

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

SIGNATURE  PAGE

 

5

--------------------------------------------------------------------------------


 

Fourth Amendment

 

CONSENT AND AGREEMENT

 

Each of the undersigned (in their individual capacity, each a “Guarantor”), as
of the Fourth Amendment Effective Date hereby (i) consents to the provisions of
this Amendment and the transactions contemplated herein, (ii) ratifies and
confirms the Amended and Restated Guaranty dated as of July 1, 2010 made by it
for the benefit of Administrative Agent and Lenders executed pursuant to the
Existing Credit Agreement and the other Loan Documents, (iii) agrees that all of
its respective obligations and covenants thereunder shall remain unimpaired by
the execution and delivery of this Amendment and the other documents and
instruments executed in connection herewith, and (iv) agrees that the Amended
and Restated Guaranty and such other Loan Documents shall remain in full force
and effect.

 

 

MARKWEST ENERGY FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

MARKWEST ENERGY OPERATING COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

CONSENT AND AGREEMENT

 

1

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY GP, L.L.C.

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MASON PIPELINE LIMITED LIABILITY COMPANY

 

 

 

 

By:

MarkWest Hydrocarbon, Inc.,

 

 

its sole Member

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

WEST SHORE PROCESSING COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MARKWEST MICHIGAN PIPELINE COMPANY, L.L.C.

 

MARKWEST OKLAHOMA GAS COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

CONSENT AND AGREEMENT

 

2

--------------------------------------------------------------------------------


 

 

MARKWEST GAS SERVICES, L.L.C.

 

MARKWEST POWER TEX, L.L.C.

 

MARKWEST PINNACLE, L.L.C.

 

MARKWEST PNG UTILITY, L.L.C.

 

MARKWEST TEXAS PNG UTILITY, L.L.C.

 

MARKWEST BLACKHAWK, L.L.C.

 

MARKWEST NEW MEXICO, L.L.C.

 

MARKWEST ENERGY EAST TEXAS

 

GAS COMPANY, L.L.C.

 

MARKWEST PIPELINE COMPANY, L.L.C.

 

MARKWEST JAVELINA COMPANY, L.L.C.

 

MARKWEST JAVELINA PIPELINE COMPANY, L.L.C.

 

MARKWEST LIBERTY GAS GATHERING, L.L.C.

 

MARKWEST GAS MARKETING, L.L.C.

 

MARKWEST MARKETING, L.L.C.

 

MARKWEST MOUNTAINEER PIPELINE COMPANY, L.L.C.

 

MARKWEST UTICA OPERATING COMPANY, L.L.C.

 

MARKWEST LUFKIN PIPELINE COMPANY, L.L.C.

 

MARKWEST TEXAS LPG PIPELINE, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

CONSENT AND AGREEMENT

 

3

--------------------------------------------------------------------------------


 

 

MATREX L.L.C.

 

 

 

 

By:

West Shore Processing Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

CONSENT AND AGREEMENT

 

4

--------------------------------------------------------------------------------


 

 

MARKWEST MCALESTER, L.L.C.

 

 

 

 

By:

MarkWest Oklahoma Gas Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

MARKWEST RANGER PIPELINE COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Appalachia, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

FOURTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

CONSENT AND AGREEMENT

 

5

--------------------------------------------------------------------------------